Citation Nr: 0840007	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of Legg-
Perthes disease of the right hip.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 8, 1965 to 
December 22, 1965.  He had two months and 14 days of active 
naval service.  See Record of Discharge, Release from Active 
Duty, or Death.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the claim.  

In June 2008, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record. 


FINDING OF FACT

The veteran's Legg-Perthes disease of the right hip pre-
existed service and did not increase in severity during 
active service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of Legg-
Perthes disease of the right hip have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The veteran contends that he bruised his right hip bone 
during service in August 1965, which eventually resulted in a 
complete hip replacement in July 1999.  He reports that the 
injury occurred while he was out marching, when he stepped on 
a rock, slipped, and came down on top of the rock.  The 
veteran asserts that the company commander would not let him 
go to the hospital, but after a couple of days he took off 
anyway because of the pain.  He reports that his hip was x-
rayed and that the examining doctor told him that his hip was 
badly bruised.  The examining doctor also allegedly sent the 
veteran back to the barracks for one week.  The veteran also 
indicates that his doctor informed him that the hip 
replacement was due to an injury.  See June 2006 VA Form 21-
4138; March 2007 notice of disagreement (NOD); July 2007 VA 
Form 9; June 2008 hearing transcript.  

The veteran's service personnel records reveal that he 
enlisted on July 31, 1965 but did not enter active duty until 
October 8, 1965.  See Record of Discharge, Release from 
Active Duty, or Death; VA Form 3101.  This finding 
corresponds to a net active service period of two months and 
14 days noted on that form.  

The veteran's service treatment records reveal that there 
were no problems associated with the right hip noted during a 
July 1965 entrance examination.  An August 1965 x-ray of the 
veteran's hip, however, showed irregularity of the sub-
condylar bone, right femoral head, that in all likelihood 
represented the healed stage of Legg-Perthes disease.  There 
was no apparent loss in joint space or significant 
osteoarthritis defect and the remainder of the examination 
was unremarkable.  See health record.  There is no record of 
treatment related to the veteran's right hip, to include 
following the alleged injury that he sustained while marching 
or at the time of the August 1965 x-ray.  Nor is there any 
indication that the veteran was ordered to remain in his 
barracks for one week following the x-ray.  Lastly, clinical 
examination of the veteran's lower extremities was normal at 
the time of his discharge in December 1965 and there were no 
notations pertinent to the right hip.  See December 1965 
report of medical examination.  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2008).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2008).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  

The Board finds that in regards to the veteran's right hip, 
the presumption of soundness does not attach.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2008).  This is 
so because the August 1965 x-ray, which was taken after his 
entrance examination in July 1965 and approximately two 
months before he entered active service in October 1965, 
revealed irregularity of the sub-condylar bone of the right 
femoral head that was noted to represent the healed stage of 
Legg-Perthes disease.  See health record.  As such, the Board 
finds that right hip Legg-Perthes disease was a pre-existing 
condition.  

The record does not demonstrate that the veteran's pre-
existing right hip Legg-Perthes disease underwent an increase 
in severity during service.  As noted above, the service 
treatment records are devoid of reference to complaints of or 
treatment for any right hip problems.  Moreover, at the time 
of his discharge in December 1965, clinical evaluation of the 
veteran's lower extremities was normal.

In addition, the post-service medical evidence does not 
support a finding that the veteran's right hip Legg-Perthes 
disease was aggravated during service.  As an initial matter, 
the earliest record of treatment related to the veteran's 
right hip is dated July 1999, more than three decades after 
the veteran's separation from service.  See records from 
River Valley Orthopedic Center.  One of these July 1999 
records indicates that the veteran had prominent acetabular 
protrusion and three large interarticular loose bodies, and 
although he was not certain about when any trauma occurred, 
this was typical of a traumatic degeneration.  See operative 
report.  Moreover, by his own admission, the veteran did not 
seek any treatment for his 




right hip between the time of his discharge in 1965 and 1999.  
See June 2008 hearing transcript.  His statement that he 
suffered an injury to his right hip in August 1965 does not 
support a finding of aggravation, as this was prior to his 
entry into active service.  Based on this evidence, the Board 
finds that the veteran's right hip Legg-Perthes disease was 
not aggravated during service.  And there is no competent 
medical evidence of record showing that any current right hip 
disorder (i.e., tendonitis, degenerative joint disease, etc.) 
had its onset during active service from October 8, 1965 to 
December 22, 1965 or is related to any in-service disease or 
injury.    

At this juncture, the Board acknowledges the article 
submitted by the veteran in support of his claim.  This 
article by the National Osteonecrosis Foundation (NONF) 
reports that Legg-Calve-Perthes disease is a rare disease of 
the hip that afflicts approximately 1 in 1200 children.  It 
is a form of osteonecrosis of the hip that is only found in 
children and is of unknown origin.  The information provided 
in this article strongly supports the August 1965 x-ray 
finding that the irregularity of the sub-condylar bone of the 
right femoral head represented the healed stage of Legg-
Perthes disease.  It also supports the Board's finding that 
right hip Legg-Perthes disease pre-existed the veteran's 
entry into active service.  

For the foregoing reasons, service connection for residuals 
of Legg-Perthes disease of the right hip is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the 




claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the October 2006 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See June 2006 letter.  Accordingly, the duty to 
notify has been fulfilled.  This letter also provided the 
veteran with notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the veteran's service and private treatment records have 
been obtained.  The Board acknowledges that the veteran was 
not afforded an examination in connection with his claim.  It 
finds, however, that the evidence of record does not warrant 
an examination since the medical evidence supports a finding 
that the veteran's right hip Legg-Perthes disease pre-existed 
service, there is no in-service or post-service evidence to 
support a finding that this condition was aggravated in 
service, and by his own admission, the veteran went over 
thirty years after his discharge without seeking any 
treatment for his right hip.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.




For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for residuals of Legg-Perthes disease of 
the right hip is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


